This appeal is from a final decree validating $300,000 of 4 per cent Administration Office Building Certificates issued by the City of Tallahassee pursuant to authority vested in it by Chapter 20158, Acts of 1939. The purpose of said certificates was to construct an office building in which space would be rented to Federal, State and county governments.
The first question with which we are confronted is whether or not the erection of an office building by the City for rent is a municipal purpose such as would authorize the expenditure of municipal funds as contemplated by the Constitution and laws of Florida.
Chapter 20158, Acts of 1939, authorizes the City of Tallahassee to issue office building certificates to construct an office building, said certificates of indebtedness to be payable solely from the revenues derived by the City from the operation of the building or from the operation of its electric light system or from the operation of its water system or from all three sources. The resolution for the issuance of the certificates limited their payment to revenues derived from the operation of the building and they were voted for on that basis.
It is competent for the Legislature to define a municipal or county purpose as contemplated by the Constitution. Airports, golf courses, school buildings, and other structures have been authorized and constructed under similar circumstances and the courts have upheld them as being proper municipal enterprises. Here we have an office building for rent declared to be a municipal purpose. The following cases would seem to conclude this question in favor of the power of the City to construct the building: State v. Gordon, *Page 479 138 Fla. 321, 189 So. 437; City of Sacramento v. Adams,171 Cal. 485, 153 P. 908; State v. City of Lawrence, 79 Kan. 234,100 P. 485; Merrick v. Amherst, 12 Allen (Mass.) 500; and State ex rel. Board of Commissioners v. Clausen, 95 Wn. 214,163 P. 744.
Whether or not under the Constitution of Florida a municipality may go into the business of constructing rental properties and compete with private owners in that field is purely a matter of policy which the Legislature may regulate. In the instant case, the Legislature has answered that question in the affirmative in the interest of what it deemed to be a public necessity. The answer to what is a municipal purpose is not static. Each generation may determine its concept of these things.
It is next contended that the election called and held to approve the issuance of said office building certificates is void because the requisite number of freeholders did not participate therein and that some of those who did participate were not qualified to vote in such an election.
The election was held pursuant to Chapter 14715, Acts of 1931, and Section 6, Article IX, of the Constitution. It appears that there were 704 freeholders in the city qualified to vote in the election, that 606 actually participated, of whom 492 voted to issue the certificates and 109 voted against issuing them. Section 6 of Article IX provides that bonds may be issued on the approval of a majority of the votes cast at an election in which a majority of the freeholders who are qualified electors, residing in the city participate. We hold that the issuance of the certificates brought in question follow the same rule, so an inspection of the vote cast readily reveals that there is no merit to this contention.
As to the qualification of those who participated in the *Page 480 
election, Sections 3, 4, and 5 of Chapter 14715, Acts of 1931, under which the election was held is the sole criterion. It is shown that the registration books of the city were opened for the registration of electors as required by this Act, that the registration books were used as a guide in the election and that only those who were shown to be duly qualified were permitted to vote. This was sufficient.
The next question challenges the validity of the office building certificates in that the ballot used at the election failed to contain the words "for bonds" and "against bonds" to direct the voter in expressing his choice on the main issue.
This objection is rendered nil by reason of the fact that voting machines have been adopted and provided for all elections in Tallahassee and Leon County and the law providing for them authorizes a different form of ballot and means for the elector to express his choice in such elections. There is no suggestion that the applicable law was not complied with.
It is next contended that the resolution providing for the issue of the certificates is void because it provides for the appointment of a receiver to take charge of the office building in the event of default in payment of installments thereon.
Construction of the office building is a self-liquidating project and Chapter 20158, Acts of 1939, in terms authorizes the appointment of a receiver to take charge of the building in the event of certain defaults. A similar provision was approved by this Court in Hopkins v. Baldwin, 123 Fla. 649, 167 So. 677.
It is last contended that the provision of the resolution for the issue of the office building certificates authorizing the City to rent and pay for space therein for its own purposes *Page 481 
had the effect of vitiating the provision of the ballot used in the election to the effect that no ad valorem taxes or other revenues except rentals from the building be used to redeem the certificates.
There is no merit in this contention. The resolution, the vote, and the contract as a whole are definite and certain that the certificates must be paid from revenues secured from operating the building, but in the event such an abuse should become prevalent as the question suggests, it may be enjoined in the manner provided in Williams v. Town of Dunnellon, etal., 125 Fla. 114, 169 So. 631.
We find no constitutional objections to the certificates brought in question so the judgment of the chancellor is affirmed.
Affirmed.
WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
BROWN, J., dissents.